Citation Nr: 1125409	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-45 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 12, 2005, for the award of service connection for intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to October 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded service-connected compensation benefits for intervertebral disc syndrome in a November 2006 rating decision.  In granting this award, the RO assigned an effective date of August 12, 2005.  The Veteran did not submit a notice of disagreement as to this effective date, but in April 2009, the RO received a written statement from the Veteran indicating that he desired an earlier effective date for the award of service connection for intervertebral disc syndrome.  He noted that his original claim had been filed within one year of his discharge from service; as such, it was his assertion that service connection "should be granted from the day following discharge from the military service."  

Pertinent to the reasons for this remand, the Veteran testified at the May 2011 Board hearing that it was his belief that the RO erred in its prior adjudications of his claim (in May 1948 and July 1963).  In essence, it was his contention that the VA examinations obtained in April 1948 and May 1963 were inadequate because there was no indication that either examiner reviewed the Veteran's claims file, including service treatment records which clearly showed treatment and evaluation for back complaints during service, in conjunction with the examination.  

VA law provides that a veteran may be awarded an earlier effective for an award of service connection if a showing of "clear and unmistakable error" (CUE) is made in an earlier decision regarding that disability.  See Fugo v. Brown, 6 Vet. App. 40 (1993); 38 C.F.R. § 3.105 (2010).  Each theory of CUE in an RO rating decision is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

Here, the Veteran has raised theories of CUE as to the May 1948 and July 1963 RO rating decisions that have not yet been considered by the RO.  As the outcomes of these CUE claims are inextricably intertwined with the earlier effective date issue now on appeal, the appropriate action is to remand all three issues to the Agency of Original Jurisdiction (AOJ) for adjudication.  Thereafter, this appeal may be returned to the Board, if necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with another opportunity to submit any additional argument with respect to the newly raised issues of CUE in May 1948 and July 1963 RO rating decisions.  

2.  After affording the Veteran a reasonable period of time in which to respond, the AOJ should adjudicate the matters of: (1) Whether there was CUE in the May 1948 rating decision which denied service connection for a back disability, and (2) whether there was CUE in the July 1963 rating decision which denied service connection for a back disability.  The AOJ should consider the theories of CUE raised by the Veteran at the May 2011 Board hearing (i.e., that the VA examinations obtained in conjunction with these adjudications were inadequate due to lack of claims file review), as well as any other theories of CUE raised by the Veteran or his accredited representative.  A separate rating action should be issued by the AOJ, and the AOJ should notify the Veteran that this new rating action, if unfavorable, will not be before the undersigned unless it is appealed by the Veteran to the Board.

3.  After completing any additional necessary development, the AOJ should readjudicate the issue of entitlement to an effective date earlier than August 12, 2005, for the award of service connection for intervertebral disc syndrome.  If the disposition remains unfavorable, the AOJ should furnish the Veteran a supplemental statement of the case and afford the applicable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



